              Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 1 of 14




 1 Mark McKane, P.C. (SBN 230552)
   Michael P. Esser (SBN 268634)
 2 KIRKLAND & ELLIS LLP
   555 California Street
 3 San Francisco, CA 94104
   Telephone: (415) 439-1400
 4 Facsimile: (415) 439-1500
   Email: mark.mckane@kirkland.com
 5 Email: michael.esser@kirkland.com

 6 David R. Seligman (Admitted pro hac vice)
   KIRKLAND & ELLIS LLP
 7 300 North LaSalle
   Chicago, IL 60654
 8 Telephone: (312) 862-2000
   Facsimile: (312) 862-2200
 9 Email: david.seligman@kirkland.com

10 Attorneys for Intervenor-Defendant Calpine Corporation1

11                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                         OAKLAND DIVISION
13 In re                                          USDC NDCA CASE NO. 4:19-cv-00599-HSG
14   PG&E CORPORATION; PACIFIC GAS                      Adversary Proceeding No. 19-03003
     AND ELECTRIC COMPANY,
15                                                      Chapter 11 Case Nos. 19-30088 & 19-30089
                            Debtors.
16
                                                        JOINT REPLY IN SUPPORT OF MOTIONS
17   PG&E CORPORATION; PACIFIC GAS                      TO WITHDRAW THE REFERENCE
     AND ELECTRIC COMPANY,
18                                                        Hearing Date: May 16, 2019 at 2:00 p.m.2
                            Plaintiffs,
19                  vs.
20   FEDERAL ENERGY REGULATORY
     COMMISSION,
21                  Defendant.
22

23
     1
         Pursuant to Rule 3-4(a)(1) of the Local Rules for the United States District Court for the Northern
24       District of California, reference is made to the signature pages appended to this Reply for the full list
         of signatories.
25   2
         Pursuant to Local Rule 5011-2, the Court may decide this matter without a hearing. Further, the
26       movants respectfully refer the Court to the expedition request in the parallel docket that concerns a
         substantially similar motion to withdraw the reference filed by the Federal Energy Regulatory
27       Commission (“FERC”). See Docket No. 17, Notice of Pendency of Other Action or Proceeding (Case
         No. 4:19-cv-00781-HSG).
28
       JOINT REPLY ISO MOTIONS TO WITHDRAW                                     CASE NO.: 4:19-cv-00599-HSG
       THE REFERENCE
                Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 2 of 14




 1            The movants jointly file this reply in response to The Debtors’ Memorandum of Points and

 2 Authorities in Opposition to NextEra’s Motion to Withdraw Reference of Adversary Proceeding [Docket

 3 No. 14] (“Opp.”) and in further support of NextEra Energy’s Motion to Withdraw Reference of Adversary

 4 Proceeding [Docket No. 1-2] and Joint Motion to Withdraw Reference [Docket No. 6].

 5                                         PRELIMINARY STATEMENT
 6            The Debtors stress that this Adversary Proceeding concerns three sections of the Bankruptcy Code

 7 and implicates the jurisdiction and power of bankruptcy courts. See Opp. at 1. While that is true, it is

 8 only half the story. In the Adversary Proceeding, the Debtors seek far-ranging and unprecedented relief

 9 that—by the Debtors’ own framing—requires consideration of federal non-bankruptcy law.

10            Specifically, the Debtors seek to enjoin FERC (a federal agency that Congress charged with

11 regulating interstate energy markets) from enforcing FERC’s own orders and taking any action on the

12 Debtors’ FERC-regulated power contracts. To grant that consequential relief, the Bankruptcy Court

13 would have to hold that its non-Article III jurisdiction is so absolute that it trumps the Federal Power Act

14 (“FPA”), FERC’s regulatory authority, and the exclusive appellate path set in the FPA for challenging a

15 FERC order. Because resolving those inter-jurisdictional issues implicates substantial questions of

16 bankruptcy and other federal law affecting interstate commerce, the reference must be withdrawn.
                                                ARGUMENT
17
         A.      Withdrawal is Mandatory Because Resolving the Adversary Proceeding Requires
18               Substantial Consideration of Federal Non-Bankruptcy Law.
19            In this case, the Debtors have pitted authority Congress granted the Bankruptcy Court to administer

20 the bankruptcy estate against authority Congress granted FERC to regulate interstate energy markets.

21 Resolving that conflict requires interpretation of two federal statutes—the FPA and the Bankruptcy Code.

22 As the Debtors themselves state in the Request for Rehearing of Pacific Gas and Electric Company

23 (“Rehearing Request”), filed with FERC on February 25, 2019: “The Commission [in the FERC Order]

24 has created an irreconcilable conflict between the Federal Power Act and the Bankruptcy Code.” Id. at 9-

25 10.3 Accordingly, this Court must grant the motion because 28 U.S.C. § 157(d) “mandates withdrawal in

26
     3
           For ease of reference, the Movants submit certain papers referred to herein in the concurrently filed
27         Request for Judicial Notice in Support of Joint Reply in Support of Motion to Withdraw the Reference
           (“Request for Judicial Notice”). See Request for Judicial Notice, Ex. A.
28
         JOINT REPLY ISO MOTIONS      TO   WITHDRAW        1                   CASE NO.: 4:19-cv-00599-HSG
         THE REFERENCE
                  Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 3 of 14




 1 cases requiring material consideration of non-bankruptcy federal law.” See Sec. Farms v. Int’l Bhd. of

 2 Teamsters, 124 F.3d 999, 1008 (9th Cir. 1997) (affirming district court’s order withdrawing reference).

 3            Specifically, to grant the Debtors’ proposed relief, a court must decide:

 4
              •    whether the exclusive procedures in 16 U.S.C. § 825l for reviewing challenges to a FERC
 5                 order apply to the Debtors;4

 6            •    if not, whether the Bankruptcy Court alone could approve contract rejections to the exclusion
                   of FERC’s concurrent jurisdiction to regulate the rates, terms, and conditions of wholesale
 7                 power contracts under the FPA;5 and
 8
              •    whether the standard for rejecting contracts under section 365 of the Bankruptcy Code should
 9                 embrace consideration of the public interest, as the FPA requires.6

10            Regardless of the conclusions a court may reach, it must interpret non-bankruptcy law to get there.

11 That is apparent from the Debtors’ own briefing and complaint. See Debtors’ Motion for Preliminary

12 Injunction and Memorandum of Points and Authorities in Support [Adv. Pro. Docket No. 2] (the

13 “Injunction Motion”) at 4:18 (stating that “FERC Action raises serious constitutional questions”), id. at

14 5:19-21 (“FERC may suggest that its interpretation of its own governing statute (the FPA) is entitled to

15 deference under [the Chevron doctrine]. The Debtors disagree.”), id. at 6:12-13 (“This Court should
                                                                    7
16 correct FERC’s erroneously broad view of its own jurisdiction.”). It is also apparent from the categorical

17 relief that the Debtors seek: an order that “FERC does not have . . . any jurisdiction” over the Debtors’

18

19

20
     4
21         Cal. Save Our Streams Council, Inc. v. Yeutter, 887 F.2d 908, 911 (9th Cir. 1989) (“By its express
           language, the Act provides exclusive jurisdiction for the Courts of Appeals to review and make
22         substantive modifications to FERC licensing orders.”).
     5
23         New York v. FERC, 535 U.S. 1, 18-19 (2002) (stating that FPA gives FERC jurisdiction over “sale of
           electric energy at wholesale in interstate commerce”) (quoting 16 U.S.C § 824(b)); Miss. Power &
24         Light Co. v. Moore, 487 U.S. 354, 371 (1988) (acknowledging FERC’s exclusive jurisdiction over
           terms and conditions of wholesale PPAs).
25   6
           In re Cajun Elec. Power Coop., 185 F.3d 446, 454 n.11 (5th Cir. 1999) (stating that FERC is “entrusted
26         to safeguard the compelling public interest in the availability of electric service at reasonable rates”
           and “[t]hat public interest is no less compelling during the pendency of a bankruptcy proceeding than
27         at other times”).
     7
           See Request for Judicial Notice, Ex. B.
28
         JOINT REPLY ISO MOTIONS       TO   WITHDRAW        2                    CASE NO.: 4:19-cv-00599-HSG
         THE REFERENCE
               Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 4 of 14




 1 power purchase contracts.8 The Court should decline the Debtors’ invitation to decide that jurisdictional

 2 conflict without considering non-bankruptcy law.

 3            Next, the Debtors’ own words expose the flimsiness of their “federal defense” argument. See Opp.

 4 6-8. The Debtors are reaching to liken this case to one where defendants interject non-bankruptcy law as

 5 a defense. The Debtors own complaint and Injunction Motion squarely place the intersection of the FPA

 6 and Bankruptcy Code in dispute. See Adv. Compl. ¶¶ 1-2 (stating correctly that FERC has issued order

 7 that rejection requires approval from FERC; arguing that FERC erroneously interpreted the intersection

 8 of the FPA and Bankruptcy Code); ¶¶ 32-34 (offering competing interpretations of the FPA and

 9 Bankruptcy Code).

10            Because this case requires “interpretation, as opposed to mere application, of the non-title 11

11 statute,” withdrawal is mandatory. See Green v. FDIC (In re Tamalpais Bancorp), 451 B.R. 6, 8-9 (N.D.

12 Cal. 2011) (granting withdrawal; collecting cases). See also In re Enron Corp., No. 04 CIV. 8177 (RCC),

13 2004 WL 2711101, at *4 (S.D.N.Y. Nov. 23, 2004) (withdrawing reference to “resolve the threshold

14 jurisdictional issues” that required “substantial and material consideration of federal law beyond Title 11

15 to determine, at the outset, whether the funds at issue fall within the FERC’s exclusive jurisdiction”); EPA

16 v. Nat’l Gypsum Co. (In re Nat’l Gypsum Co.), 134 B.R. 188 (N.D. Tex. 1991) (withdrawing reference

17 because unresolved issues concerned intersection of CERCLA and Bankruptcy Code).

18
              B.     The Debtors’ Citations Ignore that Three Courts Withdrew the Reference in
19                   Substantially Similar Situations.

20            Three courts have faced this issue in the context of motions to reject FERC-regulated contracts.

21 All three recognized the need to consider non-bankruptcy law and all three withdrew the reference. See

22 In re Calpine Corp., 337 B.R. 27, 31 (S.D.N.Y. 2006); In re Mirant Corp., No. 4:03-cv-00944 (N.D. Tex.

23 Oct. 9, 2003) (E.C.F. No. 7); In re Boston Generating, LLC, 2010 WL 4616243, at *2 (S.D.N.Y Nov. 12,

24 2010). The Debtors make no attempt to distinguish these cases.

25

26
     8
           See Request for Judicial Notice, Ex. C, Debtors’ Complaint for Declaratory Judgment and
27         Preliminary and Permanent Injunctive Relief at ¶ 2 [Adv. Pro. Docket No. 1] (the “Adversary
           Complaint”) (emphasis added).
28
         JOINT REPLY ISO MOTIONS     TO   WITHDRAW       3                   CASE NO.: 4:19-cv-00599-HSG
         THE REFERENCE
                Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 5 of 14




 1            The cases cited by the Debtors do not address the cross-jurisdictional issues that mandate

 2 withdrawal here. In San Bernardino, the city’s firefighters moved to withdraw the reference because they

 3 asserted a subset of their claims against the city under the Fair Labor Standards Act. In re City of San

 4 Bernardino, California, No. 5:15-cv-00815, 2015 WL 6957998, at *1 (C.D. Cal. Nov. 10, 2015). The

 5 district court denied the motion because the firefighters’ federal claims were merely incidental to their

 6 state law claims and the dispositive issue was the interpretation of the City Charter, not federal law. Id.

 7 at *3 (“If the bankruptcy court interprets the City’s Charter in the Firefighters’ favor, they will receive

 8 substantially all of their requested relief under their state law causes of action without any need to address

 9 issues of federal law.”). That is nothing like this case, where the core questions turn on the interplay

10 between two federal statutes and where even the Debtors argue that recent FERC Orders “raise[] serious

11 constitutional questions.” See Injunction Mot. at 4:18.

12            The Debtors’ reliance on In re Temecula Valley Bancorp, Inc., 523 B.R. 210, 218 (C.D. Cal. 2014),

13 is similarly distinguishable. There, the chapter 7 trustee of a holding company filed an adversary

14 proceeding against the FDIC in its capacity as receiver for a failed bank, seeking a judgment that certain

15 tax refunds belonged to the debtor’s estate. Id. at 212. The FDIC moved to withdraw, arguing the court

16 needed to interpret the Financial Institutions, Reform, Recovery and Enforcement Act of 1989. Id. at 215.

17 But the court found—consistent with a “clear weight of authority”—that the Bankruptcy Court could

18 resolve whether the tax refunds were assets of the estate because “the federal non-bankruptcy law cited

19 by the FDIC is either totally inapplicable to the adversary proceeding or can be applied without the need

20 for substantial and material interpretation that would necessitate mandatory withdrawal.” Id. at 222.

21            The Debtors’ citation to FirstEnergy is closer, but it differs in two key respects. First, those

22 withdrawal proceedings arose from a motion to reject specific contracts under section 365 of the

23 Bankruptcy Code. See Order at 2, Ohio Valley Energy Corp. v. FirstEnergy Solutions Corp., No. 5:18-

24 MC-34 (N.D. Ohio. Apr. 13, 2018), ECF No. 31.9 Here, the Debtors have not moved to reject any PPAs

25 and the Debtors’ complaint raises more fundamental cross-jurisdictional issues. Second, there was no

26 preexisting FERC order in First Energy. See In re FirstEnergy Sols. Corp., No. 18-50757, 2018 WL

27
     9
           See Request for Judicial Notice, Ex. D.
28
         JOINT REPLY ISO MOTIONS      TO   WITHDRAW       4                    CASE NO.: 4:19-cv-00599-HSG
         THE REFERENCE
               Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 6 of 14




 1 2315916, at *5 (Bankr. N.D. Ohio May 18, 2018) (describing extension of temporary restraining order

 2 against FERC from “addressing the substance or merits of the FERC Proceeding” that had been filed

 3 several days before bankruptcy petition date).10 As a result, a key component of the inter-jurisdictional

 4 conflict in this case—interpreting whether 16 U.S.C. § 825l applies—was missing. And ultimately, the

 5 First Energy court stands alone. See In re Calpine Corp., 337 B.R. at 31; In re Mirant Corp., No. 4:03-

 6 cv-00944 (N.D. Tex. Oct. 9, 2003) (E.C.F. No. 7); In re Boston Generating, LLC, 2010 WL 4616243, at

 7 *2.

 8           Although First Energy is distinguishable, the bankruptcy court’s preliminary injunction ruling

 9 (which is on direct appeal to the Sixth Circuit) shows that the court unquestionably interpreted federal

10 non-bankruptcy law. See In re FirstEnergy Sols. Corp., 2018 WL 2315916, at *10 (questioning scope of

11 Federal Power Act when “outside of bankruptcy court, FERC itself has the ability to completely abrogate

12 such contracts (not only excusing performance but excusing liability for breach) for completely solvent

13 entities”), *16 (concluding “The Filed Rate Doctrine, the Federal Power Act, and FERC’s Regulatory

14 Authority Are Not Offended by, and Do Not Preempt, the Bankruptcy Court’s Exclusive Jurisdiction Over

15 Motions to Reject Power Contracts and the Treatment of Counterparty Claims in Bankruptcy Cases.”).

16           Finally, it bears repeating that PG&E successfully advocated for withdrawing the reference on the

17 same inter-jurisdictional dispute in Calpine’s bankruptcy. See Memorandum of Law in Support of Pacific

18 Gas & Electric Company’s Motion to Withdraw Reference as to Motion of the [Calpine] Debtors for Entry

19 of an Order Authorizing Debtors to Reject Certain Energy Contracts, In re Calpine Corporation, et al.,

20 Case No. 05-60200 (BRL) (Bankr. S.D.N.Y. Dec. 29, 2005), ECF No. 169 at 11 (PG&E arguing that

21 district court should “withdraw the reference to resolve the conflict between federal bankruptcy law

22 authorizing the rejection of executory contracts and federal energy law requiring FERC approval of

23 termination or amendment of wholesale power agreements”) (emphasis added).11

24           In response to the movants’ judicial estoppel arguments, the Debtors do not deny the flip-flop

25 (because they cannot). They instead argue that this Court should not bar them from staking opposite

26
     10
27        Indeed, unlike here, FERC took no position on withdrawal in that case.
     11
          See Request for Judicial Notice, Ex. E.
28
      JOINT REPLY ISO MOTIONS        TO   WITHDRAW       5                   CASE NO.: 4:19-cv-00599-HSG
      THE REFERENCE
               Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 7 of 14




 1 positions because a movant here (NextEra) was not a party to that earlier litigation. See Opp. at 9. That

 2 is irrelevant, and in any event, one of the parties to that earlier litigation—Calpine—is a full participant in

 3 the Adversary Proceeding and these withdrawal proceedings. Judicial estoppel, unlike issue and claim

 4 preclusion, does not require party identity for its application. “Judicial estoppel is about protecting the

 5 courts from manipulation, not protecting the interests of particular parties. Identity of the parties is not

 6 required.” Am. Transp. Grp. LLC v. Cal. Cartage Co., LLC, 168 F. Supp. 3d 1074, 1081 (N.D. Ill. 2016).12

 7 More importantly, whether or not this Court applies judicial estoppel, PG&E’s prior arguments in the

 8 same setting confirm that interpreting both federal bankruptcy and energy law is necessary here.

 9           C.      Permissive Withdrawal Would Facilitate Judicial Efficiency.

10           Even if this case could remain in the Bankruptcy Court (and it cannot), there is “cause” to withdraw

11 it under 28 U.S.C. § 157(d). Doing so will avoid unnecessary cost and delay and facilitate the efficient

12 administration of justice.

13           If the Bankruptcy Court decided the Adversary Proceeding, its legal conclusions and factual

14 findings would be subject to de novo review. See 28 U.S.C. § 157(c). As a result, failing to withdraw the

15 reference would lead to an appeal in which a district court is tasked with reviewing the same issues from

16 scratch. In other words, there would be two proceedings, not one, and the issues would ultimately come

17 before the district court. Further, no one disputes that there is a split in authority about a utility-debtor’s

18 ability to reject FERC-jurisdictional contracts in a bankruptcy. And like the Mirant and First Energy

19 cases, this case is almost certainly heading for circuit-level review. As a result, judicial efficiency counsels

20 that one court—the district court—should decide it first. See Envisage Dev. Partners, LLC v. Patch of

21 Land Lending, LLC, No. 17-CV-03971-CRB, 2017 WL 4551575, at *4 (N.D. Cal. Oct. 11, 2017)

22 (withdrawing reference because “judicial efficiency would be best served”); In re Tamalpais Bancorp,

23 451 B.R. at 11-12 (rejecting argument that withdrawing reference would lead to forum shopping “because

24

25   12
          Accord, Ryan Operations G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355, 360 (3d Cir. 1996)
26        (“privity is not required for the application of judicial estoppel accords with the majority view”), cited
          with approval, Toyo Tire & Rubber Co. v. H.K. Tri-Ace Tire Co., 281 F. Supp. 3d 967, 983 (C.D. Cal.
27        2017) (“Judicial estoppel looks to the connection between the litigant and the judicial system, not the
          relationship between the parties to the prior litigation.”) (internal quotation marks omitted).
28
      JOINT REPLY ISO MOTIONS         TO   WITHDRAW         6                    CASE NO.: 4:19-cv-00599-HSG
      THE REFERENCE
               Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 8 of 14




 1 a district court will ultimately need to address the issues, whether initially or on de novo review of the

 2 bankruptcy court”).

 3           Misleadingly, the Debtors oppose permissive withdrawal on the ground that they are raising

 4 complex contract rejection issues.13 That argument is incorrect because the Debtors have not filed a single

 5 rejection motion, see Injunction Motion, 2:7-8, and they concede it is “entirely possible that the Debtors

 6 ultimately decide to reject none . . . of their PPAs,” id. at 9:9-10. Thus, this Adversary Proceeding is not

 7 about whether the Debtors can reject any one power contract. Instead, it is about which body of law (the

 8 FPA or the Bankruptcy Code) should apply if the Debtors bring a rejection motion. See Rehearing

 9 Request, at 4 (“Although the Commission’s Order in this proceeding purports to ‘give effect’ to the

10 Bankruptcy Code, it does no such thing. If sustained, the principle of concurrent jurisdiction announced

11 in the Order would destroy the debtor’s right to reject executory contracts and override the process

12 Congress created for exercising that right.”). As discussed above, no court could answer that question

13 without analyzing the FPA and Bankruptcy Code together or deciding that the Debtors must follow the

14 FPA’s exclusive appellate procedures for challenging an existing FERC order.

15                                 [Remainder of page intentionally left blank.]

16

17

18

19

20

21

22

23

24

25
     13
26        On that point, the Debtors cite In re Gen. Teamsters Warehousemen & Helpers Union Local 890, 1994
          WL 665288, at *5 (N.D. Cal. Nov. 8, 1994), for the proposition that withdrawal is routinely denied
27        for core proceedings. But that case involved a motion to withdraw proceedings regarding confirmation
          of the debtor’s filed plan of reorganization, not regarding hypothetical contract rejections.
28
      JOINT REPLY ISO MOTIONS        TO   WITHDRAW       7                   CASE NO.: 4:19-cv-00599-HSG
      THE REFERENCE
           Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 9 of 14



                                              CONCLUSION
 1
          For the foregoing reasons, this Court should withdraw the reference.
 2

 3 February 26, 2019                        /s/ Mark McKane
 4                                         Mark McKane, P.C. (SBN 230552)
                                           Michael P. Esser (SBN 268634)
 5                                         KIRKLAND & ELLIS LLP
                                           555 California Street
 6                                         San Francisco, California 94104
                                           Telephone: 415-439-1400
 7                                         mark.mckane@kirkland.com
 8                                         michael.esser@kirkland.com
                                           -and-
 9                                         David R. Seligman, P.C. (Admitted pro hac vice)
                                           KIRKLAND & ELLIS LLP
10                                         300 North LaSalle Street
                                           Chicago, Illinois 60654
11                                         Telephone: 312-862-2000
12                                         david.seligman@kirkland.com
                                           Attorneys for Intervenor-Defendant Calpine Corporation
13

14                                         Kenneth N. Klee
                                           David M. Stern
15                                         Samuel M. Kidder
                                           KLEE, TUCHIN, BOGDANOFF & STERN LLP
16                                         -and-
                                           Howard Seife (admitted pro hac vice)
17                                         Christy Rivera
18                                         Andrew Rosenblatt
                                           NORTON ROSE FULBRIGHT US LLP
19                                         1301 Avenue of the Americas
                                           New York, New York 10019
20                                         Telephone: 212-408-5100
                                           Facsimile:     212-541-5369
21
                                           howard.seife@nortonrosefulbright.com
22                                         christy.rivera@nortonrosefulbright.com
                                           andrew.rosenblatt@nortonrosefulbright.com
23                                         Attorneys for NextEra Energy, Inc. et al.
24

25

26

27

28
     JOINT REPLY ISO MOTIONS     TO   WITHDRAW        8                   CASE NO.: 4:19-cv-00599-HSG
     THE REFERENCE
          Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 10 of 14




 1                                      -and-
                                        TROUTMAN SANDERS LLP
 2                                      Gabriel Ozel, Bar No. 269098
                                        11682 El Camino Real, Suite 400
 3                                      San Diego, CA 92130-2092
                                        Telephone: 858-509-6000
 4                                      Facsimile: 858-509-6040
                                        gabriel.ozel@troutman.com
 5                                      -and-
                                        TROUTMAN SANDERS LLP
 6                                      Hugh M. McDonald (admitted pro hac vice)
                                        Jonathan D. Forstot (admitted pro hac vice)
 7                                      875 Third Avenue
                                        New York, NY 10022
 8                                      Telephone:     212.704.6000
                                        Facsimile:     212.704.6288
 9                                      hugh.mcdonald@troutman.com
10                                      Attorneys for Consolidated Edison Development, Inc.

11
                                        -and-
12                                      Risa Lynn Wolf-Smith
                                        HOLLAND & HART LLP
13
                                        555 17th Street, Suite 3200
14                                      Denver, Colorado 80202
                                        Telephone: 303-295-8011
15                                      RWolf@hollandhart.com

16                                      Attorney for Diablo Winds, LLC

17                                      -and-
18                                      Richard W. Esterkin (SBN 70769)
                                        MORGAN, LEWIS & BOCKIUS LLP
19                                      300 South Grand Avenue, Floor 22
                                        Los Angeles, California 90071-3132
20                                      Telephone: 213-612-2500
21                                      richard.esterkin@morganlewis.com
                                        -and-
22                                      Edwin E. Smith
                                        MORGAN, LEWIS & BOCKIUS LLP
23                                      One Federal Street
                                        Boston, Massachusetts 02110-1726
24                                      Telephone: 617-951-8615
25                                      edwin.smith@morganlewis.com
                                        Attorneys for Exelon Corporation and AV Solar Ranch 1,
26                                      LLC
27

28
     JOINT REPLY ISO MOTIONS   TO   WITHDRAW      9                   CASE NO.: 4:19-cv-00599-HSG
     THE REFERENCE
          Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 11 of 14




 1                                      -and-
                                        Jeffrey C. Krause
 2                                      Michael A. Rosenthal
 3                                      Alan Moskowitz
                                        GIBSON, DUNN & CRUTCHER LLP
 4                                      333 South Grand Avenue
                                        Los Angeles, California 90071-3197
 5                                      Telephone: 213-229-7000
                                        jkrause@gibsondunn.com
 6
                                        mrosenthal@gibsondunn.com
 7                                      a.moskowitz@gibsondunn.com
                                        Attorneys for Topaz Solar Farms LLC
 8

 9                                      -and-
10                                      Gabriel Ozel (SBN 269098)
                                        TROUTMAN SANDERS LLP
11                                      11682 El Camino Real, Suite 400
                                        San Diego, California 92130-2092
12                                      Telephone: 858-509-6000
                                        Gabriel.ozel@troutman.com
13
                                        -and-
14                                      Harris B. Winsberg
                                        Matthew G. Roberts
15                                      TROUTMAN SANDERS LLP
                                        Bank of America Plaza
16                                      600 Peachtree Street NE, Suite 3000
17                                      Atlanta, Georgia 30308-2216
                                        Telephone: 404-885.3000
18                                      matthew.roberts2@troutman.com
                                        harris.winsberg@troutman.com
19
                                        Attorneys for Southern Power Company, on Behalf of Itself
20                                      and Certain of Its Affiliates

21                                      -and-
                                        Joshua Pearson
22
                                        VP Legal and Associate General Counsel
23                                      EDF RENEWABLES, INC.
                                        15445 Innovation Dr.
24                                      gego, California 92128
                                        Telephone: 612-486 4508
25                                      Joshua.Pearson@edf-re.com
26                                      Attorney for EDF Renewables, Inc.

27

28
     JOINT REPLY ISO MOTIONS   TO   WITHDRAW     10                  CASE NO.: 4:19-cv-00599-HSG
     THE REFERENCE
          Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 12 of 14




 1                                      -and-
                                        C. Luckey McDowell
 2                                      luckey.mcdowell@bakerbotts.com
                                        Ian E. Roberts
 3                                      ian.roberts@bakerbotts.com
                                        Kevin Chiu
 4                                      kevin.chiu@bakerbotts.com
                                        BAKER BOTTS L.L.P.
 5                                      2001 Ross Avenue, Suite 1000
                                        Dallas, Texas 75201
 6                                      - and -
                                        Navi S. Dhillon (CA Bar No. 279537)
 7                                      navi.dhillon@bakerbotts.com
                                        BAKER BOTTS L.L.P.
 8                                      101 California Street, Suite 3600
                                        San Francisco, California 94111
 9
                                        Attorneys for Clearway Energy, Inc., Clearway Energy
10                                      Group LLC, MC Shiloh IV Holdings, LLC, NRG Energy,
                                        Inc., and TerraForm Power, Inc.
11

12                                      -and-
                                        Christopher Harris (SBN 187472)
13                                      Andrew M. Parlen (SBN 230429)
14                                      LATHAM & WATKINS LLP
                                        885 Third Avenue
15                                      New York, New York 10022-4834
                                        Telephone: 212-906-1200
16                                      chistopher.harris@lw.com
                                        andrew.parlen@lw.com
17
                                        -and-
18                                      Amy C. Quartarolo (SBN 222144)
                                        LATHAM & WATKINS LLP
19                                      355 S. Grand Avenue, Suite 100
                                        Los Angeles, California 90071-1560
20                                      Telephone: 213-485-1234
                                        amy.quartarolo@lw.com
21
                                        Attorneys for Crockett Cogeneration, Middle River Power,
22                                      LLC, and MRP San Joaquin Energy, LLC
23

24

25

26

27

28
     JOINT REPLY ISO MOTIONS   TO   WITHDRAW     11                  CASE NO.: 4:19-cv-00599-HSG
     THE REFERENCE
          Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 13 of 14




 1                                      -and-
 2                                      Thomas F. Koegel (SBN 125852)
                                        Rebecca M. Suarez (SBN 284853)
 3                                      CROWELL & MORING LLP
 4                                      3 Embarcadero Center, 26th Floor
                                        San Francisco, California 94111
 5                                      Telephone: 415-986-2800
                                        Facsimile: 415-986-2827
 6                                      tkoegel@crowell.com
                                        rsuarez@crowell.com
 7
                                        Attorneys for Vantage Wind Energy LLC and KES
 8                                      Kingsburg, L.P.
 9
                                        -and-
10
                                        Amy S. Park (SBN 208204)
11                                      SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                        525 University Avenue
12                                      Palo Alto, California 94301
                                        Telephone: 650-470-4500
13                                      Facsimile: 650-470-4570
                                        amy.park@skadden.com
14
                                        -and-
15                                      J. Eric Ivester
                                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
16                                      Four Times Square
                                        New York, New York 10036-6522
17                                      Telephone: 212-735-3000
                                        Facsimile: 212-735-2000
18
                                        eric.ivester@skadden.com
19                                      Attorneys for Mojave Solar LLC
20
                                        -and-
21
                                        David B. Levant
22                                      Gabrielle Glemann
                                        STOEL RIVES LLP
23                                      600 University Street, Suite 3600
                                        Seattle, Washington 98101
24                                      Telephone: 206-624-0900
25                                      Facsimile: 206-386-7500
                                        gabrielle.glemann@stoel.com
26                                      Attorneys for Enel Green Power North America, Inc., FTP
27                                      Power LLC, and Capital Dynamics, Inc.

28
     JOINT REPLY ISO MOTIONS   TO   WITHDRAW     12                   CASE NO.: 4:19-cv-00599-HSG
     THE REFERENCE
            Case 4:19-cv-00599-HSG Document 22 Filed 02/26/19 Page 14 of 14




 1                         ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
 2          I, Mark McKane, am the ECF User whose ID and password are being used to file this document.

 3 I hereby attest that concurrence in the filing of this document has been obtained from the signatories.

 4
     DATED: February 26, 2019                                   /s/Mark McKane
 5                                                              Mark McKane
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT REPLY ISO MOTIONS        TO   WITHDRAW       13                   CASE NO.: 4:19-cv-00599-HSG
     THE REFERENCE
